Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered on or about February 6, 1990, which, inter alia, granted plaintiff a divorce pursuant to Domestic Relations Law § 170 (2), unanimously affirmed, without costs or disbursements.
The court’s confirmation of the Referee’s decision dated June 9, 1989, and the adoption of his findings of fact and conclusions of law, is supported by the record. Given the plaintiff-wife’s age, her prior work experience, and her limited earning potential, the award of lifetime maintenance of $150 per week, and the distribution of the marital assets, was appropriate (cf., Wilkinson v Wilkinson, 149 AD2d 842). Further, the direction that defendant turn over the titles to the 1981 and 1984 Pontiac automobiles to his sons, was appropriate under the circumstances, since the credible testimony was that the cars, were given to the parties’ sons as gifts. Concur— Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.